                       Case 18-21870              Doc 21          Filed 10/30/18 Entered 10/30/18 12:44:13                                          Desc Main
                                                                    Document     Page 1 of 2
Fill in this information to identify your case:
Debtor 1              Steven                         M                           Drinker
                      First Name                     Middle Name                 Last Name
Debtor 2
(Spouse, if filing)   First Name                     Middle Name                 Last Name
United States Bankruptcy Court for the:     Northern                       District of Illinois
                                                                                       (State)
Case number           18-21870
(If known)
                                                                                                                                                                 Check if this is an
Official Form 103A                                                                                                                                               amended filing


Application for Individuals to Pay the Filing Fee in Installments                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.
Part 1:       Specify Your Proposed Payment Timetable
 1. Which chapter of the Bankruptcy Code                                         Chapter 7
    are you choosing to file under?
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13

 2. You may apply to pay the filing fee in up to four
    installments. Fill in the amounts you propose to pay                    You propose to pay...
    and the dates you plan to pay them. Be sure all dates
    are business days. Then add the payments you propose                                          $310.00         With the filing of the petition
    to pay.                                                                                                       On or before this date..
     You must propose to pay the entire fee no later than 120                                                                                       MM / DD / YYYY
     days after you file this bankruptcy mCase. If the court
     approves your application, the court will set your final               $                               On or before this date.......
                                                                                                                                               MM / DD / YYYY
     payment timetable.
                                                                            $                               On or before this date.......
                                                                                                                                               MM / DD / YYYY

                                                                           +$                               On or before this date.......
                                                                                                                                               MM / DD / YYYY

                                                                                                                 Your total must equal the entire fee for the chapter
                                                                   Total                          $310.00
                                                                                                                 you checked in line 1.
 Part 2:      Sign Below

  By signing here, you state that you are unable to pay the full filing fee at once, that you want to pay the fee in installments, and that you understand
  that:
      ◼ You must pay your entire filing fee before you make any more payments or transfer any more property to an attorney, bankruptcy petition preparer, or
        anyone else for services in connection with your bankruptcy case.
      ◼ You must pay the entire fee no later than 120 days after you first file for bankruptcy, unless the court later extends your deadline. Your debts will not be
        discharged until your entire fee is paid.
      ◼ If you do not make any payment when it is due, your bankruptcy case may be dismissed, and your rights in other bankruptcy proceedings may be
        affected.



      û       /s/ Steven Drinker
             Signature of Debtor 1
                                                       û   Signature of Debtor 2
                                                                                                            û    /s/ Jeremy Nevel
                                                                                                                  Your attorney's name and signature, if you used one

             Date 10/30/2018                               Date                                                    Date 10/30/2018
                  MM / DD / YYYY                                  MM / DD / YYYY                                        MM / DD / YYYY




    Official Form 103A                             Application for Individuals to Pay the Filind Fee in Installments                                                 page 1
                          Case 18-21870                 Doc 21           Filed 10/30/18 Entered 10/30/18 12:44:13                             Desc Main
                                                                           Document     Page 2 of 2
 Fill in this information to identify your case:

 Debtor 1                      Steven                           M                                  Drinker
                               First Name                       Middle Name                        Last Name

 Debtor 2
 (Spouse, if filing)      First Name                      Middle Name                         Last Name


 United States Bankruptcy Court for the:             Northern                       District of Illinois
                                                                                                (State)
 Case number
 (if known)             18-21870

 Chapter filing under:
                                                                                                           Chapter 7
                                                                                                           Chapter 11
                                                                                                           Chapter 12
                                                                                                           Chapter 13




Order Approving Payment of Filing Fee in Installments

After considering the Application for Individuals to Pay the Filing Fee in Installments (Official Form 103A), the court orders that:

        The debtor(s) may pay the filing fee in installments on the terms proposed in the application.

        The debtor(s) must pay the filing fee according to the following terms:


                                   You must pay...                     On or before this date...



                                   $
                                                                        Month / day / year


                                   $
                                                                        Month / day / year


                                   $
                                                                        Month / day / year


                                 +$
                                                                        Month / day / year



                       Total       $




Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any additional property to an attorney or to anyone else for services in
connection with this case.




                                                                    By the court:
                               Month / day / year                                    United States Bankruptcy Judge




    Official Form 103A                                    Application for Individuals to Pay the Filind Fee in Installments                                   page 2
